Title: To George Washington from Major General Horatio Gates, 8 June 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence [R.I.] 8th June 1779
        
        In Obedience to Your Excellency’s Commands of the 26th Ulto, I immediately forwarded The inclosed Letter to General Heath; His Answer went from hence Yesterday forenoon by the Express who was The Bearer of Your Excellency’s packets; Lieutenant Castaing wrote by the same Express to General Du portail, to acquaint The General, of his intention to repair to Head Quarters the instant he is able to Travel.
        It is proper I should be particular in acquainting Your Excellency with the State of The Corps of Artillery, and Ordnance Stores, in providence, & its Dependencies. By The General Return inclosed, You will perceive there are nearly as many Officers, & Non Comd

Officers as there are Mattrosses; when, and how, this great deficiency of Mattrosses will be supply’d, I know not, as The State Regiment Commanded by Col. Elliot receives no Recruits; and it is to Your Excellency I must look for those wanting in Col. Crane’s, & Col. Harrison’s Detachments. By the Return of Ordnance Stores, Your Excellency will be inform’d there is only Forty Eight Barrells of Serviceable powder in These Magazines, Exclusive of The Fix’d Ammunition; and when I arrived here, Col: Crane acquainted me there was no Lead! I immediately procured five Tons from Boston, which is now casting into Musket-Ball. Either there must have been a prodigious Expenditure of Ordnance Stores during the Seige of R. Island, or, the Quantity provided must have been extreamly inadequate to The intended Service. I have ask’d for a Return of The Ordnance Stores brought off the Island; Col. Crane says, there never was one made, until a little before General Sullivan left providence, so I can Give Your Excellency no better information than what is to be found in the one inclosed. I must again request Your Excellency will Urge Congress to forward an immediate Supply of Money to this Departmt, the recruiting Service is intirely at a Stand for want thereof; and the Commissary’s, & Qr Master’s wants, are Equally unsatisfied. Forty Men from Col. Jackson’s Corps, Deserted last Week; some who have been apprehended, declare, they should not have left the Regiment, if Their Just Demands had been duly paid. Shoes, Shirts, & Over’alls are totally unsupplied to this Army; I beg Your Excellency will acquaint me from whence, & by whom those Articles are to be provided. The Cry has been so Great for Shoes, that I was Obliged to Advance 12,000 Dollars out of the Military Chest, to Messrs Rennolds, & Mumford, to purchase as many as would cover the Feet of those, who are Naked.
        Sundry Travellers from the westward have reported, that The Enemy made an attempt to Force their way up the North River last Tuesday, this day Sen’night, in Order to beseige West point, & that Sr Harry Clinton in person Commanded The Expedition; if there is any truth in these reports, it cannot be long before they will be properly authenticated. Long Island is intirely evacuated by The Enemy. I am &. &.
        
          H.G.
        
      